Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on June 14, 2019, October 01, 2020 and October 19, 2021 are being considered by the Examiner. 
Drawing
The drawing filed May 15, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 11-16, 22 and 23 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Tu et al. (U.S. Patent No. 10,712,461, hereon Tu).
In reference to claim 1: Tu discloses a computer-implemented method for identifying primary-wave (P-wave) and secondary-wave (S-wave) characteristics of an Tu, Abstract and Fig. 3), the method comprising: 
Obtaining a wavefield comprising longitudinal and transverse particle velocity components observed by geophones deployed in the subterranean region (see Tu, Fig. 3, section s302 and column 3, lines 54-63, NOTE: P waves are compressional in nature; and S wave are transversal in nature); 
Calculating stress components (anisotropic wave vector matrix) for each of the P-wave and the S-wave modes of seismic data associated with the subterranean region using a wavefield extrapolation engine (see Tu, Fig. 3, steps S308); 
Computing propagation vectors for the wavefield based on the longitudinal and transverse particle velocity components and the stress components for each of the P-wave and the S-wave modes of seismic data using the wavefield extrapolation engine (see Tu, Fig. 3, S310);
Estimating an angle between the computed propagation vectors for the wavefield and wave motion vectors observed in the wavefield (see Tu, Figs. 7a, 7b or 7c); 
Extracting P-wave components of the wavefield based at least in part on the angle between the propagation vectors and the wave motion vectors using a wavefield separation engine (see Tu, Fig. 7a); and 
Extracting S-wave components of the wavefield based at least in part on the angle between the propagation vectors and the wave motion vectors using the wavefield separation engine (see Tu, Figs. 7b and 7c).  
With regard to claim 2: Tu further teaches that obtaining the wavefield comprising longitudinal and transverse particle velocity components comprises: applying the seismic source to the subterranean region and detecting a seismic wave that occurs in response to the seismic source being applied to the subterranean region (see Tu, Fig. 1, and column 3, line 54 to column 4, line 11). 
With regard to claim 3: Tu further teaches that detecting the seismic wave comprises measuring longitudinal and transverse particle velocity components using one or more geophones in the subterranean region (see Tu, column 4, lines 12-67, see ZRT coordinate). 
With regard to claim 4: Tu further teaches that the method comprising: extracting the longitudinal and transverse particle velocity components of the wavefield from information in the seismic data that corresponds to a measured energy flux of the wavefield (see Tu, column 5, lines 20-44).  
With regard to claim 5: Tu further teaches that calculating stress components for each of the P-wave and the S-wave modes of seismic data comprises: calculating the stress components using wavefield extrapolation such that the stress components are calculated without direct manipulation of the wavefield (see Tu, column 5, equation 5, decomposition of the anisotropic waves).  
With regard to claim 11: Tu further teaches that  extracting the S-wave components of the wavefield comprises: extracting the S-wave components of the wavefield in response to subtracting the P- wave components of the wavefield (see Tu, column 5, lines 20-44, cosine expressions includes difference to find the individual waves in the anisotropic wave field).
In reference to claim 12: the analysis for the system claim is similar to the method claim 1 of the instant application. 
With regard to claim 13: see the analysis with regard to claim 2 above. 
With regard to claim 14: see the analysis with regard to claim 3 above.   
With regard to claim 15: see the analysis with regard to claim 4 above. 
With regard to claim 16: see the analysis with regard to claim 5 above. 
With regard to claim 22: see the analysis with regard to claim 11 above. 
In reference to claim 23: the analysis for non-transitory machine-readable storage device is similar to the method claim 1 of the instant application. 
Claim Objection
Claims 6-10 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pan (U.S. Patent No. 10,379,245) discloses method and system for efficient extrapolation of combined source and receiver wavefield. 
Tan et al. (U.S. Patent No. 8,756,042) discloses method and system for check pointing during simulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857